
	

114 HR 5145 IH: To amend title XIX of the Social Security Act to exclude abuse-deterrent formulations of prescription drugs from the Medicaid additional rebate requirement for new formulations of prescription drugs, and for other purposes.
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5145
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2016
			Mr. Bilirakis (for himself and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XIX of the Social Security Act to exclude abuse-deterrent formulations of
			 prescription drugs from the Medicaid additional rebate requirement for new
			 formulations of prescription drugs, and for other purposes.
	
	
		1.Excluding abuse-deterrent formulations of prescription drugs from the Medicaid additional rebate
			 requirement for new formulations of prescription drugs
 (a)In generalThe last sentence of section 1927(c)(2)(C) of the Social Security Act (42 U.S.C. 1396r–8(c)(2)(C)) is amended by inserting before the period at the end the following: , but does not include an abuse-deterrent formulation of the drug (as determined by the Secretary), regardless of whether such abuse-deterrent formulation is an extended release formulation.
 (b)Effective dateThe amendment made by subsection (a) shall apply to drugs that are paid for by a State in calendar quarters beginning on or after the date of the enactment of this Act.
			2.Limiting disclosure of predictive modeling and other analytics technologies to identify and prevent
			 waste, fraud, and abuse
 (a)In generalTitle XI of the Social Security Act is amended by inserting after section 1128J (42 U.S.C. 1320a–7k) the following new section:
				
					1128K.Disclosure of predictive modeling and other analytics technologies to identify and prevent waste,
			 fraud, and abuse
 (a)Reference to predictive modeling technologies requirementsFor provisions relating to the use of predictive modeling and other analytics technologies to identify and prevent waste, fraud, and abuse with respect to the Medicare program under title XVIII, the Medicaid program under title XIX, and the Children’s Health Insurance Program under title XXI, see section 4241 of the Small Business Jobs Act of 2010 (42 U.S.C. 1320a–7m).
 (b)Limiting disclosure of predictive modeling technologiesIn implementing such provisions under such section 4241 with respect to covered algorithms (as defined in subsection (c)), the following shall apply:
 (1)Nonapplication of FOIAThe covered algorithms used or developed for purposes of such section (including by the Secretary or a State (or an entity operating under a contract with a State)) shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code.
							(2)Limitation with respect to use and disclosure of information by State agencies
 (A)In generalA State agency may not use or disclose covered algorithms used or developed for purposes of such section except for purposes of administering the State plan (or a waiver of the plan) under the Medicaid program under title XIX or the State child health plan (or a waiver of the plan) under the Children’s Health Insurance Program under title XXI, including by enabling an entity operating under a contract with a State to assist the State to identify or prevent waste, fraud and abuse with respect to such programs.
 (B)Information securityA State agency shall have in effect data security and control policies that the Secretary finds adequate to ensure the security of covered algorithms used or developed for purposes of such section 4241 and to ensure that access to such information is restricted to authorized persons for purposes of authorized uses and disclosures described in subparagraph (A).
 (C)Procedural requirementsState agencies to which information is disclosed pursuant to such section 4241 shall adhere to uniform procedures established by the Secretary.
 (c)Covered algorithm definedIn this section, the term covered algorithm— (1)means a predictive modeling or other analytics technology, as used for purposes of section 4241(a) of the Small Business Jobs Act of 2010 (42 U.S.C. 1320a–7m(a)) to identify and prevent waste, fraud, and abuse with respect to the Medicare program under title XVIII, the Medicaid program under title XIX, and the Children’s Health Insurance Program under title XXI; and
 (2)includes the mathematical expressions utilized in the application of such technology and the means by which such technology is developed.. 
			(b)Conforming amendments
 (1)Medicaid State plan requirementSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended— (A)in paragraph (80), by striking and at the end;
 (B)in paragraph (81), by striking the period at the end and inserting ; and; and (C)by inserting after paragraph (81) the following new paragraph:
						
 (82)provide that the State agency responsible for administering the State plan under this title provides assurances to the Secretary that the State agency is in compliance with subparagraphs (A), (B), and (C) of section 1128K(b)(2)..
 (2)State child health plan requirementSection 2102(a)(7) of the Social Security Act (42 U.S.C. 1397bb(a)(7)) is amended— (A)in subparagraph (A), by striking , and at the end and inserting a semicolon;
 (B)in subparagraph (B), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph:
						
 (C)to ensure that the State agency involved is in compliance with subparagraphs (A), (B), and (C) of section 1128K(b)(2)..
 3.Medicaid Improvement FundSection 1941(b)(1) of the Social Security Act (42 U.S.C. 1396w–1(b)(1)) is amended to read as follows:
			
 (1)In generalThere shall be available to the Fund, for expenditures from the Fund for fiscal year 2021 and thereafter, $5,000,000..
		
